 
 
I 
108th CONGRESS
2d Session
H. R. 5359 
IN THE HOUSE OF REPRESENTATIVES 
 
October 9, 2004 
Mr. Vitter introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Tariff Act of 1930 to allow for improved administration of new shipper administrative reviews. 
 
 
1.Short titleThis Act may be cited as the New Shipper Review Amendment Act of 2004.  
2.Repeal of new shipper bonding privilegesSection 751(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1675(a)(2)(B)) is amended— 
(1)by striking clause (iii); and 
(2)by redesignating clause (iv) as clause (iii). 
 
